              Case 20-32103-thf               Doc 1       Filed 08/18/20            Entered 08/18/20 15:26:42                   Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF KENTUCKY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Seng Jewelers LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  401 W Main Street Suite 110
                                  Louisville, KY 40202
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-32103-thf                   Doc 1       Filed 08/18/20            Entered 08/18/20 15:26:42                       Page 2 of 13
Debtor    Seng Jewelers LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 20-32103-thf                Doc 1         Filed 08/18/20            Entered 08/18/20 15:26:42                     Page 3 of 13
Debtor   Seng Jewelers LLC                                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-32103-thf               Doc 1        Filed 08/18/20             Entered 08/18/20 15:26:42                    Page 4 of 13
Debtor    Seng Jewelers LLC                                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 18, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jane Davis                                                           Jane Davis
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Neil C Bordy                                                          Date August 18, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Neil C Bordy
                                 Printed name

                                 Seiller Waterman LLC
                                 Firm name

                                 22nd Floor - Meidinger Tower
                                 462 S 4th Street
                                 Louisville, KY 40202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     502-584-7400                  Email address



                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-32103-thf   Doc 1   Filed 08/18/20   Entered 08/18/20 15:26:42   Page 5 of 13
            Case 20-32103-thf                      Doc 1             Filed 08/18/20          Entered 08/18/20 15:26:42          Page 6 of 13




 Fill in this information to identify the case:

 Debtor name         Seng Jewelers LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 18, 2020                         X /s/ Jane Davis
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jane Davis
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-32103-thf                      Doc 1        Filed 08/18/20            Entered 08/18/20 15:26:42                            Page 7 of 13


 Fill in this information to identify the case:
 Debtor name Seng Jewelers LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kentucky Dept of                                                Sales tax                                                                                              $258,388.10
 Revenue
 Legal Support
 Branch
 P.O. Box 5222
 501 High Street
 Frankfort, KY
 40602-2103
 Reliant                                                                                                                                                                  $60,000.00
 525 Broadhollow Rd
 #200
 Melville, NY 11747
 Loan Me                                                                                                                                                                  $60,000.00
 1900 S State College
 Blvd #300
 Anaheim, CA 92806
 Louis T. Roth                                                                                                                                                            $50,572.63
 2100 Gardiner Ln
 Ste 207
 Louisville, KY
 40205-2994
 Jefferson County                                                Property tax                                                                                             $46,000.00
 Sheriffs Office
 531 Court Pl Ste 604
 Louisville, KY 40202
 Manak Jewels                                                                                                                                                             $45,000.00
 333 W El Camino
 Real #310
 Sunnyvale, CA
 94087




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-32103-thf                      Doc 1        Filed 08/18/20            Entered 08/18/20 15:26:42                            Page 8 of 13



 Debtor    Seng Jewelers LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bernard Nacht & Co                                                                                                                                                       $37,992.38
 Inc
 c/o Christina Worley
 Esq
 Lloyd & McDaniel
 PLC
 PO Box 23200
 Louisville, KY
 40223-0200
 Schneider                                                                                                                                                                $34,000.00
 Riverfront LLC
 401 W Main Street
 #400
 Louisville, KY 40202
 S Kashi and Sons                                                                                                                                                         $31,000.00
 175 Great Neck Rd
 Ste 204
 Great Neck, NY
 11021
 Middleton                                                                                                                                                                $22,549.83
 Reutlinger
 401 S Fourth Street
 #2600
 Louisville, KY 40202
 First Bankcard                                                                                                                                                           $18,303.37
 PO Box 3331
 Omaha, NE
 68103-0331
 Chase Ink                                                                                                                                                                $17,959.64
 POB 15223
 Wilmington, DE
 19850-5123
 Scottsdale                                                                                                                                                               $13,113.30
 Diamonds Inc
 PO Box 14591
 Scottsdale, AZ
 85267
 Hoover & Strong                                                                                                                                                          $12,288.13
 c/o Christina Worley
 Esq
 Lloyd & McDaniel
 PLC
 PO Box 23200
 Louisville, KY
 40223-0200
 Spectral Gems                                                                                                                                                            $10,562.25
 PO Box 2303
 Birmingham, MI
 48012




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-32103-thf                      Doc 1        Filed 08/18/20            Entered 08/18/20 15:26:42                            Page 9 of 13



 Debtor    Seng Jewelers LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Capital One Bank                                                                                                                                                           $9,362.10
 c/o Client Services
 Inc
 3451 Harry S
 Truman Blvd
 Saint Charles, MO
 63301-4047
 ISC Kentucky                                                                                                                                                               $8,632.23
 12305 Westport Rd
 Ste 1
 Louisville, KY 40245
 Stuller                                                                                                                                                                    $8,000.00
 302 Rue Louis XIV
 Lafayette, LA 70508
 Izi Creations                                                                                                                                                              $7,029.00
 17 E 48th St #901
 New York, NY 10017
 Johnson Controls                                                                                                                                                           $6,554.98
 c/o ABC/Amega
 500 Seneca Street
 Suite 400
 Buffalo, NY
 14204-1963




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 20-32103-thf                      Doc 1          Filed 08/18/20        Entered 08/18/20 15:26:42        Page 10 of 13




                                                               United States Bankruptcy Court
                                                                     Western District of Kentucky
 In re      Seng Jewelers LLC                                                                          Case No.
                                                                                   Debtor(s)           Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       August 18, 2020                                            /s/ Jane Davis
                                                                        Jane Davis/Member
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 20-32103-thf   Doc 1   Filed 08/18/20   Entered 08/18/20 15:26:42   Page 11 of 13



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          American Express Bank FSB
                          c/o Robert L Dawson Esq
                          Zwicker & Associates PC
                          2300 Litton Lane Ste. 200
                          Hebron KY 41048

                          Bernard Nacht & Co Inc
                          c/o Christina Worley Esq
                          Lloyd & McDaniel PLC
                          PO Box 23200
                          Louisville KY 40223-0200

                          Capital One Bank
                          c/o Client Services Inc
                          3451 Harry S Truman Blvd
                          Saint Charles MO 63301-4047

                          Chase Ink
                          POB 15223
                          Wilmington DE 19850-5123

                          Federated Mutual Insurance Co
                          c/o Commercial Collectors
                          PO Box 337
                          Montrose MN 55363

                          First Bankcard
                          PO Box 3331
                          Omaha NE 68103-0331

                          Frost Brown Todd LLC
                          Client Accounting
                          PO Box 70087
                          Louisville KY 40270-0087
                          Gemological Institute of America
                          50 W 47th Street Unit 400
                          New York NY 10036

                          Hoover & Strong
                          c/o Christina Worley Esq
                          Lloyd & McDaniel PLC
                          PO Box 23200
                          Louisville KY 40223-0200

                          ISC Kentucky
                          12305 Westport Rd Ste 1
                          Louisville KY 40245

                          Izi Creations
                          17 E 48th St #901
                          New York NY 10017
Case 20-32103-thf   Doc 1   Filed 08/18/20   Entered 08/18/20 15:26:42   Page 12 of 13




                      Jefferson County Sheriffs Office
                      531 Court Pl Ste 604
                      Louisville KY 40202

                      Jo Lynn Baker
                      c/o John K Spalding Esq
                      Alex R White PLLC
                      908 Minoma Ave
                      Louisville KY 40217

                      John & Brigid Cannon
                      c/o John K Spalding Esq
                      Alex R White PLLC
                      908 Minoma Ave
                      Louisville KY 40217

                      Johnson Controls
                      c/o ABC/Amega
                      500 Seneca Street Suite 400
                      Buffalo NY 14204-1963

                      JP Morgan Chase
                      c/o Dinsmore & Shohl
                      Attn Martin Tucker Esq.
                      100 W Main #900
                      Lexington KY 40507

                      Kentucky Dept of Revenue
                      Legal Support Branch
                      P.O. Box 5222
                      501 High Street
                      Frankfort KY 40602-2103

                      Loan Me
                      1900 S State College Blvd #300
                      Anaheim CA 92806

                      Louis T. Roth
                      2100 Gardiner Ln Ste 207
                      Louisville KY 40205-2994
                      Manak Jewels
                      333 W El Camino Real #310
                      Sunnyvale CA 94087

                      Middleton Reutlinger
                      401 S Fourth Street #2600
                      Louisville KY 40202

                      Reliant
                      525 Broadhollow Rd #200
                      Melville NY 11747
Case 20-32103-thf   Doc 1   Filed 08/18/20   Entered 08/18/20 15:26:42   Page 13 of 13




                      S Kashi and Sons
                      175 Great Neck Rd Ste 204
                      Great Neck NY 11021

                      Schneider Riverfront LLC
                      401 W Main Street #400
                      Louisville KY 40202

                      Scott D Davis


                      Scottsdale Diamonds Inc
                      PO Box 14591
                      Scottsdale AZ 85267

                      Sethi Couture
                      290 Main St
                      Los Altos CA 94022

                      Spectral Gems
                      PO Box 2303
                      Birmingham MI 48012

                      Stuller
                      302 Rue Louis XIV
                      Lafayette LA 70508

                      Thomas O'Hearn
                      c/o John K Spalding Esq
                      Alex R White PLLC
                      908 Minoma Ave
                      Louisville KY 40217

                      US Bank
                      c/o Diversified Consultants Inc
                      PO Box 551299
                      Jacksonville FL 32255-1299
